Order entered November 15, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00504-CV

                      CARLETTA GUILLORY, ET AL., Appellants

                                             V.

                           WILLIAM E. DIETRICH, Appellee

                     On Appeal from the County Court at Law No. 2
                               Kaufman County, Texas
                          Trial Court Cause No. 94304-CC2

                                         ORDER
       Before the Court is appellants’ November 13, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to December 14, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE